Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	This action is in response to the communication filed on 7/8/2020.
  Claims 1-20 are examined and rejected.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/17/2020. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s) as explained below. See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Double Patent Analysis of 16,792,792 and US Patent 10,567,369. 
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent 10,567,369. Although the conflicting claims are not identical, they are not patentably distinct from each other because the subject matter claimed in the instant application is covered by the U.S. Patent 10,567,369.
Exemplary claim 1 with the substantive differences between the conflicting claim 1 identified in bold is outlined below in the following comparison table.

Claim Comparison Table   
Instant Application
16,792,792
US Patent 
10,567,369
1. A method, comprising: receiving a request to add an expansion node to a hash chain associated with a resource, wherein: the expansion node signifies a transfer of a privilege associated with the resource from a first entity to a second entity, the request includes a confirmation possession token of the first entity, the first entity comprises one entity of a first set of entities, and the second entity comprises one or more entities in a second set of entities; 
generating a confirmation hash digest based on the confirmation possession token via a hashing function associated with the hash chain; 
verifying the confirmation hash digest matches a predecessor hash digest indicated in a predecessor node of the hash chain, wherein the hashing function maps a 
linking the expansion node to the predecessor node, wherein the expansion node indicates the predecessor possession token and a successor hash digest, wherein the successor hash digest is based on a successor possession token.


generating a confirmation hash digest based on the confirmation possession token via a hashing function associated with the hash chain; 
verifying the confirmation hash digest matches a predecessor hash digest indicated in a predecessor node of the hash chain, wherein the hashing function 
linking the expansion node to the predecessor node, wherein the expansion node indicates the predecessor possession token and a successor hash digest, wherein the successor hash digest is based on a successor possession token.





Claim 1 and independent claim(s) of the instant application is broader in all respects than conflicting claim 1 and independent claim(s) of Patent No. U.S. Patent 10,567,369.  It is clear that all the elements of claims 1, 8 and 15 of the instant application are to be found in the patent of claims 1, 8 and 15. The difference between the instant application claims 1, 8 and 15 and claims 1, 8 and 15 of patent claims lies in the fact that the patented claim includes more elements and is thus more specific. 
For example, in the instant application claim 1 recites ‘ .. second set of entities.. and along with other steps’ similarly in the patent claim 1 the ‘pluralities of entities with steps of instant application claim 1.. and other additional steps’. Thus, claim 1 and independent claim(s) of instant application is broader.
The pending claims of the instant application are generic to the species of patent
‘369. Thus, the generic invention is ‘anticipated’ by the species of the patented invention and the instant application claims are generic to the species of invention covered by the patent claim. Therefore, they are not patentably distinct from each other.


This is nonstatutory obvious type double patenting rejection since the conflicting claims have been patented.  

Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Cuende et al US Publication 2018/0316503 teaches cryptographic structure such as merkle tree for independent verification of hash of data unit with position index with hash root. 
Sharma et al US Patent 10,897,470 teaches detecting second device of operation authentication based on time period and based on subsequent and next system calls. 
Das et al US Publication 2020/0412524 teaches secure verification of blockchain using external audit chain by comparing source and hash-linked chain of data blocks, with verification of hash block and generated token. 
Biyani et al US Publication 2019/0036906 teaches blockchain with access manager and SDK (software development kit) with API. 
Byrne et al US Publication 2019/0149338 teaches hash-tree based signature and data signature with first and second partial signature. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIRAL S LAKHIA whose telephone number is (571)270-3363.  The examiner can normally be reached on 8 am - 6 pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on 571-272-2092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VIRAL S LAKHIA/Examiner, Art Unit 2431